This is an action to quiet title. The plaintiff had judgment, and defendant Fox appeals from an order denying him a new trial.
The sole ground urged for reversal is that the court erred in denying defendant's motion for a continuance. We think the matter of continuance was in the discretion of the trial judge, and that he did not abuse such discretion. The showing was that, though the case had been at issue for nine *Page 330 
months, the defendant voluntarily went to New York after the case was set for trial and some twenty days prior to said trial. His reason for absenting himself is stated to have been that he desired to negotiate and sell certain bonds for the city of Los Angeles in the money centers of the east. There is no showing that this could not have been attended to for the city to its greater advantage by some other person, nor does it appear to what extent the defendant's presence in New York would promote the sale of the bonds or was necessary thereto. Nor is it shown that his necessary presence in New York could not have preceded or followed the date of this trial without injury to himself or the city of Los Angeles. The showing made is weak, much weaker than in the case of Wilkinson v. Parrott,32 Cal. 102, and there the action of the trial court was upheld upon the ground that the refusal of the court to postpone the trial upon such a showing did not amount to an abuse of discretion. Besides, there are several features of the case that naturally make us hesitate to interfere with the action of the court in denying a new trial. The suit is to quiet title. What the defendant's claim to the land consists in nowhere appears. He contents himself in the answer with denying that he "has no estate, right, title, or interest in said land and premises, or in any part thereof." This is the only hint we have that he is in any way interested in the result of the suit. The showing for continuance consisted of an affidavit of defendant's attorney and a brief telegram from defendant, and the affidavits of plaintiff in rebuttal; and, though these had proven insufficient to secure the favorable action of the court in the first instance, yet nothing was added to them on the motion for a new trial made some nine months later. No affidavit of the defendant himself was at any time presented to the court, and, of course, the material parts of his attorney's affidavit must of necessity have been based upon hearsay. Of course, if the defendant's only purpose was delay, most anything would do, but, to invoke successfully the favorable discretion of the court, a stronger showing should have been made.
The appeal is without merit. The order is affirmed.
Allen, J., concurred. *Page 331